265 F.2d 927
NATIONAL FACTORS, INC., Appellant,v.ALLEN B. DU MONT LABORATORIES, INC., Appellee.
No. 13691.
United States Court of Appeals Sixth Circuit.
April 14, 1959.

Appeal from the United States District Court for the Southern District of Ohio, Cincinnati, Ohio.
Philip Schneider and Herbert Shaffer, Waite, Schindel, Bayless & Schneider, Cincinnati, Ohio, for appellant.
Robert P. Goldman and William Bahlman, Jr., Paxton & Seasongood, Cincinnati, Ohio, for appellee.
Before ALLEN, MILLER and MARIS, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the record and briefs and oral argument of counsel;


2
And it appearing that the District Court made extensive and detailed findings of fact based, among other things, upon numerous written exhibits introduced in evidence, which findings of fact are supported by the record;


3
And it appearing that the court's legal conclusions are in accordance with the applicable law:


4
It is ordered that the judgment, D.C., 165 F. Supp. 15, be and it hereby is affirmed.